Citation Nr: 0612022	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  97-26 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an increased disability evaluation for 
status post-medial meniscectomy, left knee, currently rated 
as 10 percent disabling.

2. Entitlement to an increased disability evaluation for 
traumatic arthritis of the left knee, currently rated as 10 
percent disabling.

3. Entitlement to an increased disability evaluation for 
status post-medial meniscectomy, right knee, currently rated 
as 10 percent disabling.

4. Entitlement to an increased disability evaluation for 
traumatic arthritis of the right knee, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from June 1979 to April 1987.

This appeal is from a rating decision of the Department of 
Veterans Affairs (VA) New York, New York, Regional Office 
(RO).  The veteran has since relocated, and the St. 
Petersburg, Florida, RO is now the agency of original 
jurisdiction.

The Board of Veterans' Appeals (Board) remanded this case in 
June 2004, in part to afford the veteran due process on a 
pending appeal seeking a clothing allowance.  The veteran 
withdrew that appeal in writing in October 2005.


FINDINGS OF FACT

1.  The left knee does not manifest or nearly approximate 
moderate recurrent subluxation or moderate lateral 
instability.

2.  Arthritis of the left knee manifests with pain and 
painful motion that does not reduce flexion to 60 degrees or 
less or extension to 10 degrees or less, even during flare-
ups.

3.  The right knee does not manifest or nearly approximate 
moderate recurrent subluxation or moderate lateral 
instability.

4.  Arthritis of the right knee manifests with pain and 
painful motion that does not reduce flexion to 60 degrees or 
less or extension to 10 degrees or less, even during flare-
ups.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating greater 
than 10 percent for residuals of a left knee injury are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.71a, Diagnostic Code 5157 (2005).

2.  The schedular criteria for a disability rating greater 
than 10 percent for traumatic arthritis of the left knee are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 
(2005).

3.  The schedular criteria for a disability rating greater 
than 10 percent for residuals of a right knee injury are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.71a, Diagnostic Code 5157 (2005).

4.  The schedular criteria for a disability rating greater 
than 10 percent for traumatic arthritis of the right knee are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Determination of entitlement to an increased rating is based 
on all of the medical evidence of record, including relevant 
medical history.  The medical findings are compared to the 
criteria in the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (2005), to determine the extent to which a 
service-connected disability adversely affects the ability of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. §§ 4.2, 4.10 (2005).  
However, "where an increase in the disability rating is at 
issue, the present level of the disability is the primary 
concern.  . . .  [T]he regulations do not give past medical 
reports precedence over current findings."  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's claim must fail as to all issues, because the 
evidence of record does not show disability that warrants a 
higher rating than 10 percent for either disability of either 
knee.

When the veteran applied for increased ratings in July 1996, 
his right knee had been rated 10 percent disabled for 
ligament laxity, left knee, with slight instability, and 
noncompensably (0 percent) disabled for post-operative right 
knee.  In the October 1996 rating decision from which the 
veteran appeals, VA increased the ratings for each knee to 20 
percent, renaming the disabilities as status post-medial 
mensicectomy with instability and traumatic arthritis of the 
left knee and of the right knee, respectively.  This rating 
had the effect of compensating the veteran for the arthritis 
that had developed in each knee.  In January 2000, the RO 
reclassified the respective knee disabilities as follows: (1) 
ligament laxity of the left knee with slight instability, 10 
percent disabling; (2) arthritis of the left knee with 
limitation of motion, 10 percent disabling; (3) residuals, 
post-operative right knee with no instability, 10 percent 
disabling; and (4) arthritis of the right knee with 
limitation of motion, 10 percent disabling.  This action was 
consistent with VA practice instituted after the October 1996 
rating decision and resulted in greater precision in the 
rating, consistent with.  See VAOPGCPREC 23-97 (providing for 
separate ratings of knees rated under Diagnostic Code 5257 
with coexisting disabling arthritis).

The evidence of record pertinent to both rated knee 
disabilities shows no differences between the knees that will 
warrant a different rating for one than the other.  
Consequently, both knees are discussed together.



I.  Other Impairment of the Knee

The veteran's knees are rated for other impairment of the 
knee, with ratings authorized at the 10, 20, and 30 percent 
levels for slight, moderate, or severe based on severity of 
recurrent subluxation or lateral instability, respectively.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).  Ratings 
under this code do not contemplate impairment from limitation 
of motion or application of regulations bearing on limitation 
of motion due to pain, painful motion, fatigability, and the 
like.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The VA examination reports, outpatient treatment records and 
private medical records and statements from July 1990 to the 
present predominantly show internally deranged knees with 
occasional findings of ligament laxity.  Significantly, as 
regards rating under Diagnostic Code 5257, the preponderance 
of examinations finding no instability of either knee.  Dr. 
Cataletto reported on post-operative follow-up for the left 
knee in 1990, noting the veteran's use of a stabilizing 
brace, but no instability upon examination.  VA outpatient 
examination in December 1995 found no instability.  VA 
compensation examination in August 1996 found both knees had 
medial and lateral instability to counterpressure, but the 
examiner did not report the degree or severity of 
instability.

A May 1997 statement from Dr. Lee, a private surgeon, 
reported the veteran had ligament laxity, but he did not 
report instability.  Laxity is not instability, and the 
doctor's report is not probative of the severity of the 
manifestations VA deems disabling.  Dr. Lee also reported in 
May 1997 and again in April 1998 that the veteran was totally 
disabled from employment because of his knees.  Those 
statements are also not probative of the degree of any 
specific symptoms or manifestations upon which VA can base a 
schedular rating.

The veteran testified in April 1998 that his knees were 
unstable when descending stairs.  VA compensation examination 
in May 1998 found no instability of either knee.  In 
September 1998, the veteran told a VA outpatient examiner 
that he fell in the shower the night before.  He reported 
arthritic pain of both knees.  He did not report how or why 
he fell, so the report is not probative of the degree of 
impairment of either knee for the purpose of rating 
disability under Diagnostic Code 5257.  Outpatient orthopedic 
examination in March 2004 found no ligament laxity of either 
knee, but there was anterior cruciate ligament weakness of 
the left knee.  No instability was found on testing.  On 
further outpatient orthopedic follow-up in May 2004, there 
was no instability of either knee.  When seen in the 
rheumatology clinic in July 2004, the veteran reported he had 
fallen when his knees buckled.  He did not say when.  The 
examiner found that he walked with an abnormal gait, keeping 
his knees straight to prevent buckling.  The clinician 
advised against that gain and instructed the veteran how to 
walk properly.  The veteran is prescribed an unloading brace.  
It is apparently related to his arthritis pain, to reduce the 
load on the knee, rather than as a stabilizing brace.  Thus 
the fact of prescription of the brace is not probative of a 
degree of instability.

VA vocational rehabilitation records do not show instability 
of either knee.  They show functional occupational 
impairments due to bilateral knee and back pain, but that is 
not probative for rating disability under Diagnostic Code 
5257.

Magnetic resonance imaging (MRI) reports and x ray reports 
from April 1995 to October 2004 show the internal structure 
of both knees, but they are uninformative as to frequency or 
severity of subluxation or of lateral instability.  The 
extensive physical therapy records show ongoing complaints of 
bilateral knee pain, but not of subluxation or instability.  
Thus, those reports are not probative evidence for rating a 
knee under Diagnostic Code 5257.

In sum, the veteran has no more than slight instability of 
either knee.  The failure to reproduce instability on most 
instances of testing for instability, or the finding that 
instability is slight when it has been found is probative 
evidence that instability is no more than slight.  The lack 
of observed instability upon numerous outpatient clinical and 
physical therapy assessments bolsters this conclusion.  The 
veteran's reports of falling, of buckling of the knees, and 
his adoption of a gait meant to prevent buckling are not 
probative of a particular degree of severity.  The 
preponderance of the evidence is against finding moderate 
recurrent subluxation or moderate lateral instability of 
either knee or of near approximation of either condition to a 
moderate degree.  See 38 C.F.R. § 4.7 (2005).  The evidence 
is replete with complaints of and treatment for knee pain, 
but the veteran's knees cannot be rated for that pain under 
Diagnostic Code 5257 if the same symptoms and the disability 
resulting from them is to be compensated as due to the 
arthritis of the knees, or else he would be compensated twice 
for the same condition, which is precluded by regulation.  
38 C.F.R. § 4.14 (2005).  The veteran's other impairment of 
the knee does not warrant a rating greater than 10 percent 
for either knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2005).

II.  Traumatic Arthritis of the Knee

VA determined in the October 1996 rating decision from which 
the veteran appeals that post-traumatic arthritis of each 
knee, which is shown by x ray studies of August 1996, is 
associated with his other service-connected condition of each 
knee.  The August 1996 x ray studies show mild degenerative 
changes.  Subsequent x ray studies, most recently in October 
2004, show moderate degenerative changes.  Traumatic 
arthritis is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2005).

Arthritis of a knee shown by x ray is rated based on 
limitation of motion of the knee.  Limitation of motion of a 
less than compensable degree is compensated 10 percent when 
the limitation is objectively demonstrated by findings such 
as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2005).  Flexion is rated 10 percent disabling if limited to 
45 degrees.  It must be limited to 30 degrees to warrant a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2005).  Compensable extension is extension limited to 10 
degrees.  It must be limited to 15 degrees to warrant a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2005).  The veteran does not demonstrate compensable 
limitation of motion of either knee in any medical report of 
record from April 1995 to the present, except in Dr. Lee's 
May 1997 statement.  Dr. Lee reported that on his last 
examination of the veteran, his left knee extension was 
limited to 10 degrees.  He did not state when that 
examination was performed, and extension less than 0 degrees 
is not reported elsewhere before or after.  The single report 
does not warrant a separate rating for limitation extension 
of the left knee.

The veteran does demonstrate pain, painful motion, and pain 
on use in each knee, and functional impairment because these, 
which must be deemed the basis of his current compensable 
rating.  Consequently, the material question to answer in 
rating arthritis of each knee is whether the pain, painful 
motion, or pain on use in either knee causes such impairment 
as to warrant a rating greater than 10 percent for either 
knee.

VA outpatient records show the veteran consistently 
complaining of bilateral knee pain from May 1994 to the 
present.  Outpatient records of February 1999 show 
prescription of an unloader brace to reduce pain.  Reference 
to varying effectiveness of the brace to reduce pain is 
scattered through the outpatient records.  In March 2003, he 
was noted to use bilateral braces and to report pain of seven 
on a scale of 10.  The degree of pain in the knees is not 
reliably ascertainable from the evidence of record, because 
the veteran regularly reported multiple other painful joints, 
and the pain assessments of record most often reported an 
aggregate pain level for overall pain.  The pain assessments 
of June 2003 and October 2004 are typical.  In the former, he 
reported pain of 8/10, with pain in the knees, back, neck, 
fingers, writs, and right elbow.  In the latter, the veteran 
reported he has pain of 5/10 with pain medication and 8/10 
unmedicated.  When asked the location of the pain, he stated 
low back, neck, and both knees.  A VA vocational 
rehabilitation feasibility assessment of February1998 noted 
veteran's functional limitations due to back and bilateral 
knee pain.  At that time, he reported his service-connected 
disabilities, i.e., his knees, were stable, which is 
contradictory to a claim of increasing severity.

The x ray evidence, is of increasing degeneration of both 
knees, with the August 1996 report showing mild degenerative 
changes and subsequent reports in February 2001 and October 
2004 showing moderate degenerative changes of both knees.  
The disability is not rated, however, for the severity of the 
degenerative changes, beyond establishment of the diagnosis 
by x ray, but for the degree of functional impairment as 
manifested by limitation of motion, pain, pain on use, 
fatigability, incoordination, and the like.

The best evidence of record as to the amount of impairment of 
the knees from arthritis is the October 2004 compensation 
examination report and its October 2005 addendum.  The 
examiner noted the veteran's reports of weekly flare-ups of 
pain in each knee due to use.  The examiner estimated the 
extent of additional loss of motion for each knee during 
flare-ups as 20 degrees, see DeLuca v. Brown, 8 Vet. App. 202 
(1995) which means that even during flare-ups, the limitation 
of motion of each knee is noncompensable.  In sum, the 
preponderance of the evidence is that neither knee suffers 
such impairment from pain and other functional impairments 
from arthritis as to cause disability that meets or nearly 
approximates the criteria for a rating in excess of 10 
percent.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5010.

III.  Duty to Notify and to Assist

When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

The veteran's claim predated enactment of the current law and 
regulation governing notice and assistance to VA claimants.  
VA sent the veteran two letters that gave him adequate 
notice.  In December 2003, VA sent a letter notifying the 
veteran of the evidence necessary to establish entitlement to 
an increased rating.  The letter also notified the veteran of 
what he was expected to provide and what VA would obtain on 
his behalf.  The letter notified the veteran of his ultimate 
responsibility to submit any nonfederal evidence he wished 
considered.  In July 2004, VA sent the veteran another letter 
that updated the status of his claims folder, and notified 
him that VA needed authorization to obtain medical records 
from Dr. Das.  The letter explicitly requested that he submit 
any evidence in his possession.  Thus, these letters 
satisfied VA's duty to notify.  VA readjudicated the entire 
case in November 2005, thereby curing any prejudice arising 
from notice that post-dates the adjudication of the veteran's 
claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
The veteran was furnished content-complying notice and proper 
subsequent VA process, thus curing any error in the timing.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the veteran in substantiating 
his claim.  The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's statements and testimony, non-VA and 
VA medical records, and VA examination reports.  The Board 
remanded the case in June 2004 in part to obtain the 
veteran's authorization to obtain medical records from Dr. 
Das, from whom he had submitted an April 2000 statement 
attesting to long-term treatment of the veteran.  The veteran 
responded in July 2004 that he had no outside evidence, and 
VA provided all of his medical treatment.  He did not return 
the authorization form enclosed in the July 2004 VA letter.  
The veteran's failure to cooperate with VA efforts to assist 
him, 38 C.F.R. § 3.159(c)(i), (ii) (2005), discharged VA's 
duty to assist him to obtain evidence from Dr. Das.

In August 1997 VA requested the veteran to authorize release 
of medical records from Dr. Cataletto, a private physician.  
The letter informed the veteran that VA must receive the 
evidence within one year of the date of the request to the 
veteran for the records.  The veteran authorized release of 
records of treatment dated October 12, 1990.  VA wrote to Dr. 
Cataletto in September 1997, and the post office returned 
VA's letter in November 1997.  VA notified the veteran of the 
return of the letter to Dr. Cataletto in a January 2000 
supplemental statement of the case.  Thus, the veteran had 
actual knowledge of VA's failure to obtain this evidence.  
VA's duty to notify the veteran of failure to obtain evidence 
it had attempted to obtain, 38 C.F.R. § 3.159(e) (2005), was 
discharged in fact and its discharge is not abrogated just 
because it was performed near in time to the failure to 
obtain the evidence in a long-pending claim.  Moreover, Dr. 
Cataletto's office treatment records from July 1990 to March 
1991, including October 11 and 15, 1990, were of record as of 
July 1996, consequently, it appears the request for the 
record the veteran designated was superfluous.  VA has 
discharged its duty to assist the veteran to obtain evidence 
to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2005).




ORDER

An increased rating for status post-medial meniscectomy, left 
knee, or for traumatic arthritis of the left knee, or for 
status post-medial meniscectomy, right knee, or for traumatic 
arthritis of the right knee is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


